JOHN MAUZY PITTMAN, Judge, concurring. I join in the majority opinion in this case. I write separately only to emphasize that an ambiguity in an insurance policy’s exclusion clause does not necessarily render that exclusion void. Although ambiguous terms within an insurance policy are construed against the insurer, the terms of an insurance contract are not to be rewritten under the rule of strict construction against the company issuing it so as to bind the insurer to a risk that is plainly excluded and for which it was not paid. Smith v. Southern Farm Bureau Casualty Insurance Co., 358 Ark. 188, 114 S.W.3d 205 (2003). The court’s task when faced with an ambiguity is to determine the intention of the parties, often | (¡expressed as their “reasonable expectation” of what would be covered under the policy. Here appellee could not, based on the language on the policy, reasonably expect that a fee loss would be covered under a policy excluding coverage for “any building used to any extent for business purposes” when the fire, which most likely was started by an appliance commonly used in electronics repair, began in a room in which appellee admittedly conducts his electronics business and for which he claims a business exemption on his income taxes. No reasonable construction of “any business to any extent” would provide coverage for this loss. Nor do I agree with the dissent’s assertion that the policy declaration and the exclusion cannot be reconciled. The purpose of an exclusion is to narrow coverage; to do so does not make the policy illusory unless there is no coverage under any reasonably expected set of circumstances. See St. Mary’s Area Water Authority v. St. Paul Fire & Marine Insurance Co., 472 F.Supp.2d 630 (M.D.Pa.2007). Furthermore, it is a fundamental rule of contract construction that the different clauses of a contract must be read together and that the contract should be construed so that all parts harmonize. Curley v. Old Reliable Casualty Co., 85 Ark. App. 395, 155 S.W.3d 711 (2004). A construction that neutralizes any provision of a contract should never be adopted if the contract can be construed to give effect to all provisions. Smith v. Southern Farm Bureau Casualty Insurance Co., supra. With regard to the policy here at issue, it is apparent that a building may be used principally as a private residence but still be partially employed for purposes other than business, e.g., where a portion of the dwelling is devoted to storage of goods belonging to family members no longer living in the home, or to club meetings, or any of the other myriad uses that people find for available space.